Petition for Writ of Habeas Corpus Dismissed and Memorandum Opinion
filed January 29, 2015.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-15-00070-CR



                        IN RE CRAIG PORTER, Relator


                            ORIGINAL PROCEEDING
                           WRIT OF HABEAS CORPUS
                                263rd District Court
                               Harris County, Texas
                           Trial Court Cause No. 1374093

                           MEMORANDUM OPINION

      On January 20, 2015, relator Craig Porter filed a petition for writ of habeas
corpus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to set bond pending trial
of his charge of murder.

      The courts of appeals have no original habeas corpus jurisdiction in criminal
matters; their jurisdiction is appellate only. Tex. Gov’t Code Ann. § 22.221(d).
Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.—San Antonio 1999, no pet.); Ex
Parte Denby, 627 S.W.2d 435 (Tex. App.—Houston [1st Dist.] 1981, orig.
proceeding). Original jurisdiction to grant a writ of habeas corpus in a criminal
case is vested in the Texas Court of Criminal Appeals, the district courts, the
county courts, or a judge in those courts. Tex. Code Crim. Proc. Ann. art. 11.05
(West 2005); Ex Parte Hawkins, 885 S.W.2d 586, 588 (Tex. App.—El Paso 1994,
orig. proceeding). This court is without jurisdiction to consider relator’s petition
for writ of habeas corpus.

      Therefore, we dismiss relator’s petition for lack of jurisdiction.


                                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2